Exhibit 10.1 [f8k_equus051414.htm]

 

 

 

 

 

 

 

SHARE EXCHANGE AGREEMENT

 

 

 

BETWEEN

 

 

EQUUS TOTAL RETURN, INC.

 

 

AND

 

 

MVC CAPITAL, INC.

 

 

 

 

May 14, 2014

 

 

 

SHARE EXCHANGE AGREEMENT

 

This SHARE EXCHANGE AGREEMENT (this "Agreement") is entered into as of the 14th
day of May, 2014, by and between Equus Total Return, Inc., a Delaware
corporation (“Equus”), and MVC Capital, Inc., a Delaware corporation (“MVC”).
Equus and MVC are referred to collectively herein as the "Parties" and
individually as a "Party."

R E C I T A L S:

This Agreement contemplates that, as a first step towards consummating a
Reorganization pursuant to Equus’ Plan of Reorganization, Equus will, at the
Closing, sell to MVC certain of its shares of duly authorized and issued common
stock from treasury in exchange for a certain number of duly authorized and
issued shares of MVC common stock from treasury as calculated hereunder (such
transaction is referred to in this Agreement as the “Exchange”).

Contemporaneous with the Exchange, Equus shall announce the Plan of
Reorganization wherein, among other things, this transaction is contemplated as
part of a plan where Equus will seek to merge or consolidate with/into MVC (or a
subsidiary thereof) or one or more portfolio companies of MVC.

Following 12 months from the Closing Date and only to the extent permitted by
applicable law and regulation, in the event of the failure of certain conditions
subsequent (including the failure of Equus to effect the “Events of
Reorganization” as hereafter defined), MVC shall have the right to rescind the
Exchange and revert to the status quo ante (i.e., reverse the exchange of
shares).

Now, therefore, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows.

1.                  Definitions.

"1940 Act" means the Investment Company Act of 1940, as amended.

"Additional Equus Shares" has the meaning set forth in Section 4(d) below.

"Adverse Consequences" means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, amounts paid
in settlement, Liabilities, obligations, Taxes, Liens, losses, expenses, and
fees, including court costs and reasonable attorneys' fees and expenses.

1

 

 

"Agreement" has the meaning set forth in the preface above.

"BDC" means a business development company as defined under the 1940 Act.

"BDC Election" means the election by an Investment Company, pursuant to Section
54 of the 1940 Act, to be classified as a BDC.

"Business Day" means any day that is not a Saturday or Sunday, or a day on which
federally chartered banking institutions in New York City are required to be
closed.

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
Federal tax code. Any reference to any provision of the Code shall also be
deemed to be a reference to any successor provision or provisions thereof.

"Closing" has the meaning set forth in Section 2(d) below.

"Closing Date" means the date of the Closing.

"Commission" means the U.S. Securities and Exchange Commission.

"Confidential Information" means any information concerning the businesses and
affairs of each Party that is not already generally available to the public
except as a result of a breach of this Agreement by the other Party.

“Consolidation” has the meaning set forth in Section 4(a) below.

“Corrected NAV” has the meaning set forth in Section 2(c) below.

"Demand Registration Notice" has the meaning set forth in Section 6(e) below.

"Environmental Laws" means all federal, state, local or foreign laws relating to
pollution or protection of human health or the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata), including, without limitation, laws relating to emissions, discharges,
releases or threatened releases of chemicals, pollutants contaminants, or toxic
or hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.

"Equus" has the meaning set forth in the preface above.

2

 

 

“Equus 8-K Filing” has the meaning set forth in Section 6(c) below.

"Equus Shares" means the shares of common stock of Equus as set forth in Section
2(a) below, par value $0.001 per share.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor law and all rules and regulations from time
to time promulgated thereunder. Any reference to any provision of ERISA shall
also be deemed to be a reference to any successor provision or provisions
thereof.

"Exchange" has the meaning set forth in the Recitals above.

"Events of Reorganization" has the meaning set forth in Section 4 below.

"Fairness Opinion" has the meaning set forth in Section 3(t) below.

"Indemnified Party" has the meaning set forth in Section 8(c) below.

"Indemnifying Party" has the meaning set forth in Section 8(c) below.

"Investment Company" has the meaning set forth in the 1940 Act.

"Jenner" has the meaning set forth in Section 2(d) below.

"Knowledge" means actual knowledge after reasonable investigation.

"Liability" means any liability or obligation of whatever kind or nature
(whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due).

"Lien" means any mortgage, pledge, lien, security interest, charge, or
encumbrance.

"Material Adverse Change" means any effect or change that is, or would
reasonably be considered, materially adverse to the business, assets, condition
(financial or otherwise), operating results, operations, or business prospects
of Equus or MVC, as the case may be.

"MVC" has the meaning set forth in the preface above.

"MVC Shares" means the shares of common stock of MVC as determined pursuant to
Section 4(b) below, par value $0.01 per share.

“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

"NAV" means the net asset value per share of Equus or MVC common stock, as
applicable, as of the relevant date.

3

 

 

 

"NAV Calculation Date" has the meaning set forth in Section 2(b) below.

"NAV Correction Date" has the meaning set forth in Section 2(c) below.

"Ordinary Course of Business" means the ordinary course of business consistent
with past custom and practice.

"Parties" and "Party" have the meanings set forth in the preface above.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Plan” means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and is either (i) maintained by Equus, MVC or their respective
subsidiaries for employees of Equus, MVC or their respective subsidiaries, as
applicable, or (ii) maintained pursuant to a collective bargaining agreement or
any other arrangement under which more than one employer makes contributions and
to which Equus, MVC or their respective subsidiaries is then making or accruing
an obligation to make contributions or has within the preceding 5 plan years
made contributions.

"Person" means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any other business entity, or a governmental entity
(or any department, agency, or political subdivision thereof).

"Plan of Reorganization" has the meaning set forth in Section 4 below.

"Registrable Securities" has the meaning set forth in Section 6(e) below.

"Registration Procedures" has the meaning set forth in Section 6(e) below.

"Regulatory Filings" has the meaning set forth in Section 3(h) below.

"Reorganization" has the meaning set forth in Section 2(a)(33) of the 1940 Act.

"RIC" means a regulated investment company as defined pursuant to the Code.

"Securities" means either of the Equus Shares or the MVC Shares, as the context
may require.

"Securities Act" means the Securities Act of 1933, as amended.

"Securities Exchange Act" means the Securities Exchange Act of 1934, as amended.

“Shelf Registration Notice” has the meaning set forth in Section 6(g) below.

4

 



"Tax" or "Taxes" means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duties, capital stock,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property, personal property, sales, use, transfer,
registration, value added, alternative or add-on minimum, estimated, or other
tax of any kind whatsoever, including any interest, penalty, or addition
thereto, whether disputed or not.

"Third Party Claim" has the meaning set forth in Section 8(c) below.

"Unwinding" has the meaning set forth in Section 6(j) below.

"Unwinding Period" has the meaning set forth in Section 6(j) below.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

 

2.                  Share Exchange.

(a)                Exchange of Equus Shares for MVC Shares. On the Closing Date,
Equus shall sell to MVC Two Million One Hundred Twelve Thousand (2,112,000)
shares of its common stock from treasury (the “Equus Shares”) and, in exchange
for the Equus Shares, MVC shall deliver to Equus a number of its shares of
common stock from treasury determined pursuant to subsection (b) of this Section
2 (the “MVC Shares”).

(b)               Calculation of Number of MVC Shares. Subject to such
adjustments as may be required under Subsection (c) of this Section 2, the
number of MVC Shares to be issued to Equus pursuant to the Exchange shall be
calculated based on:

(i)                 the product of (A) the NAV per share of Equus as calculated
reasonably and in good faith as of a date, which shall be the same for both
Parties, within forty-eight (48) hours preceding the Closing Date (the "NAV
Calculation Date") and (B) 2,112,000, divided by

(ii)               the NAV per share of MVC as calculated reasonably and in good
faith on the NAV Calculation Date.

Fractions of an MVC Share shall not be exchanged but shall be rounded up to the
nearest whole share, and the difference thereof (based on the NAV of such share)
shall be paid in cash by Equus to MVC at the Closing.

(c)                Reconciliation. Following the final publication by MVC of its
NAV per share as of the end of its first quarter preceding the Closing Date,
each of Equus and MVC shall reasonably and in good faith recalculate its
definitive NAV per share as of the NAV Calculation Date (the “Corrected NAV”,
and the date applicable thereto as the “NAV Correction Date”). In the event that
the Corrected NAV for either Equus or MVC differs from the NAV per share that
each of Equus and MVC calculated for itself on the NAV Calculation Date, the
Exchange shall be, to the extent permitted by applicable law and regulation,
recalculated pursuant to Subsection (b) of this Section 2 by substituting:

(i)                 the Corrected NAV for Equus or MVC, as applicable, for

(ii)               the NAV per share that Equus or MVC, as applicable,
calculated for itself on the NAV Calculation Date.

(d)               Closing. The closing of the Exchange (the “Closing”) shall
take place on May 14, 2014, at 4:00 pm Eastern Daylight Time, at the New York
offices of legal counsel to Equus, Jenner & Block LLP ("Jenner"), or such other
time and location as Equus and MVC shall mutually agree.

6

 



(e)                Deliveries at Closing. At the Closing, (i) Equus shall
deliver to MVC an original share certificate representing, or confirmation of
book-entry credits evidencing, the Equus Shares, and (ii) MVC shall deliver to
Equus an original certificate representing, or confirmation of book-entry
credits evidencing, the MVC Shares. To the extent permitted by applicable laws
and regulations, additional certificates and/or cash shall be delivered
subsequent to the Closing Date as calculated pursuant to Subsection (c) of this
Section 2. All Securities delivered in accordance with the terms and for the
consideration set forth in this Agreement will be validly issued, fully paid,
and non-assessable, and free of restrictions on transfer other than restrictions
on transfer under the federal securities laws and applicable state securities
laws or encumbrances created or imposed by the recipient thereof. Additionally,
at the Closing, each Party hereto shall deliver to the other Party an executed
officer’s certificate stating that such Party has, pursuant to Section 2(b) of
this Agreement, duly and properly calculated its NAV per share reasonably and in
good faith as of the NAV Calculation Date, in accordance with Section 23(b) of
the 1940 Act (which NAV per share, in the case of MVC, will be relied upon by
MVC in determining the amount of MVC Shares to be delivered to Equus on the
Closing Date pursuant to the Exchange).

3.                  Representations and Warranties. Each Party represents and
warrants to the other Party that the statements as to itself contained in this
Section 3 are correct and complete as of the date of this Agreement and will be
correct and complete as of the Closing Date.

(a)                Organization. Each of Equus and MVC is duly organized,
validly existing, and in good standing under the laws of the State of Delaware.

(b)               Capitalization.

(i)                 The entire authorized capital stock of Equus consists of
55,000,000 shares, of which 50,000,000 shares are classified as common stock and
5,000,000 shares are classified as preferred stock. There are 10,561,646 shares
of common stock and 0 shares of preferred stock outstanding immediately prior to
the Closing Date. There are 0 shares of treasury stock issued but not
outstanding immediately prior to the Closing Date. All of the issued and
outstanding shares of Equus common stock, including the Equus Shares sold to MVC
at the Closing, have been duly authorized, are validly issued, fully paid, and
non-assessable. There are no outstanding or authorized options, warrants,
purchase rights, subscription rights, conversion rights, exchange rights, or
other contracts or commitments that could require Equus to issue, sell, or
otherwise cause to become outstanding any of its capital stock. There are no
outstanding or authorized stock appreciation, phantom stock, profit
participation, or similar rights with respect to Equus.

7

 

 

(ii)               The entire authorized capital stock of MVC consists of
150,000,000 shares, of which 150,000,000 shares are classified as common stock
and 0 shares are classified as preferred stock. There are 22,464,814 shares of
common stock and 0 shares of preferred stock outstanding immediately prior to
the Closing Date. There are 5,839,634 shares of treasury stock issued but not
outstanding immediately prior to the Closing Date. All of the issued and
outstanding shares of MVC common stock have been duly authorized, are validly
issued, fully paid, and non-assessable. There are no outstanding or authorized
options, warrants, purchase rights, subscription rights, conversion rights,
exchange rights, or other contracts or commitments that could require MVC to
issue, sell, or otherwise cause to become outstanding any of its capital stock.
There are no outstanding or authorized stock appreciation, phantom stock, profit
participation, or similar rights with respect to MVC.

(c)                Authorization of Transaction. Each of Equus and MVC has full
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder. This Agreement constitutes the valid and legally binding
obligation of Equus and MVC, enforceable in accordance with its terms and
conditions, except as such enforceability may be subject to applicable
bankruptcy, reorganization, insolvency, moratorium, or other laws affecting
creditors’ rights generally, from time to time in effect and to general
principles of equity, and except as to the provisions with respect to
indemnification or contribution may be limited by applicable law, regulation, or
public policy.

(d)               Non-contravention. Neither the execution and the delivery of
this Agreement, nor the consummation of the transactions contemplated hereby,
will (A) violate any provision of Equus’ or MVC’s charter, bylaws, or other
governing documents, (B) conflict with, result in a breach of, constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
agreement, contract, lease, license, instrument, or other arrangement to which
Equus or MVC is a party or by which it is bound or to which any of its assets is
subject, or (C) result in the imposition or creation of a Lien upon or with
respect to the Securities except under state and federal securities laws or as
may be created or imposed by the recipient thereof.

(e)                Brokers' Fees. Neither Equus nor MVC has any Liability or
obligation to pay any fees or commissions to any broker, finder, or agent with
respect to the transactions contemplated by this Agreement, except for ordinary
and customary brokerage commissions as may be paid in connection with the
purchase by MVC of the Additional Equus Shares.

(f)                Investment Restrictions. Each of Equus and MVC (A)
understands that the Securities are considered “restricted securities” under the
Securities Act, inasmuch as they have not been registered under the Securities
Act or under any state securities laws, and are being offered and sold in
reliance upon

8

 

federal and state exemptions for transactions not involving any public offering,
(B) understands that the Securities may not be resold without registration with
the Commission or the availability of an exemption (such as Rule 144) under the
Securities Act, (C) is acquiring the Securities hereunder solely for its own
account for investment purposes, and not with a view to the distribution
thereof, (D) has received certain information concerning the other Party and has
had the opportunity to obtain additional information as desired in order to
evaluate the merits and the risks inherent in holding the Securities, (E) is
able to bear the economic risk and lack of liquidity inherent in holding the
Securities, and (F) is an “accredited investor” as such term is defined pursuant
to Regulation D promulgated under the Securities Act.

(g)                Restrictive Legend. Each of Equus and MVC further
acknowledges that, unless and until registered pursuant to the Securities Act or
qualifying for an exemption from transfer thereunder, certificates for the
Securities may be imprinted with the following legend:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND ARE “RESTRICTED
SECURITIES” AS DEFINED IN RULE 144 PROMULGATED UNDER THE ACT. THE SECURITIES MAY
NOT BE SOLD OR OFFERED FOR SALE OR OTHERWISE DISTRIBUTED EXCEPT (i) IN
CONJUNCTION WITH AN EFFECTIVE REGISTRATION STATEMENT FOR THE SHARES UNDER THE
ACT OR (ii) IN COMPLIANCE WITH RULE 144, OR (iii) PURSUANT TO A FORMAL WRITTEN
OPINION OF COUNSEL, SATISFACTORY TO THE CORPORATION, THAT SUCH REGISTRATION OR
COMPLIANCE IS NOT REQUIRED AS TO SAID SALE, OFFER OR DISTRIBUTION.

 

(h)               Regulatory Filings. Each of Equus and MVC has timely filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the Commission, the New York Stock Exchange and any other regulatory
or self-regulatory body under whose jurisdiction it is subject (collectively,
the “Regulatory Filings”). As of their respective filing dates, the Regulatory
Filings complied in all material respects with the requirements of all
applicable laws and regulations, and none of the Regulatory Filings, at the time
they were filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. None of the statements made in any such Regulatory Filings
is, or has been, required to be amended or updated under applicable law (except
for such statements as have been amended or updated in subsequent filings prior
the date hereof).

(i)                 Financial Statements. The financial statements (including
the notes thereto) filed by each of Equus and MVC in connection with the
Regulatory Filings have been prepared in accordance with United States Generally
Accepted Accounting Principles applied on a consistent basis throughout the

9

 

periods covered thereby, present fairly the financial condition of such Party
and its subsidiaries as of such dates and the results of operations of such
Party and its subsidiaries for such periods, are correct and complete, and are
consistent with the books and records of such Party and its subsidiaries.

(j)                 No Undisclosed Liabilities. Neither of Equus or MVC has any
Liability (and, to the Knowledge of Equus or MVC, there is no basis for any
present or future action, suit, proceeding, hearing, investigation, charge,
complaint, claim, or demand against them giving rise to any Liability), except
for Liabilities disclosed in the Regulatory Filings or in the Ordinary Course of
Business.

(k)               Absence of Certain Changes. Since the date of the most recent
quarterly reporting period covered by its most recent Form 10-Q or Form 10-K
filed with the Commission, neither Equus nor MVC has (i) incurred or become
subject to any material Liabilities (absolute or contingent) except Liabilities
incurred in the Ordinary Course of Business; (ii) discharged or satisfied any
material Lien or paid any material obligation or Liability (absolute or
contingent), other than current Liabilities paid in the Ordinary Course of
Business; (iii) declared or made any payment or distribution of cash or other
property to shareholders with respect to its capital stock, or purchased or
redeemed, or made any agreements to purchase or redeem, any shares of its
capital stock outside of the Ordinary Course of Business; (iv) sold, assigned or
transferred any other tangible assets, or canceled any debts owed to such Party
by any third party or claims of such Party against any third party, except in
the Ordinary Course of Business; or (v) waived any rights of material value,
whether or not in the Ordinary Course of Business.

(l)                 RIC Compliance. Each of Equus and MVC is in compliance with
requirements applicable to RICs under the Code, including relevant rules and
Treasury Regulations promulgated thereunder.

(m)             Compliance with Laws. Each of Equus and MVC has complied in all
material respects with all applicable laws (including rules, regulations, codes,
plans, injunctions, judgments, orders, decrees, rulings, and charges thereunder)
of federal, state, local, and foreign governments (and all agencies thereof),
and no action, suit, proceeding, hearing, investigation, charge, complaint,
claim, demand, or notice has been filed or commenced against any of them
alleging any failure to so comply. Each of Equus and MVC has adopted a formal
code of ethics and polices to prevent insider trading. To the Knowledge of each
of Equus and MVC, each of their respective employees, officers and directors has
complied in all material respects with applicable federal and state securities
and corporation laws.

(n)               No Legal Proceedings. Except as disclosed in the Regulatory
Filings, neither of Equus nor MVC (i) is subject to any outstanding injunction,
judgment, order, decree, ruling, or charge or (ii) is a party or, to the
Knowledge of Equus or MVC, is threatened to be made a party to any action, suit,

10

 

proceeding, hearing, or investigation of, in, or before any court or
quasi-judicial or administrative agency of any federal, state, local, or foreign
jurisdiction or before any arbitrator. To the Knowledge of each of Equus and
MVC, no employees, directors or officers (i) are subject to any outstanding
injunction, judgment, order, decree, ruling, or charge or (ii) are a party, or
are threatened to be made a party, to any action, suit, proceeding, hearing, or
investigation of, in, or before any court or quasi-judicial or administrative
agency of any federal, state, local, or foreign jurisdiction or before any
arbitrator involving federal and state securities or corporation laws.

(o)               Environmental Matters. In the case of each of Equus and MVC,
in connection with such Party’s operations, portfolio investments, or assets,
there have been no past or present material violations of Environmental Laws,
releases of any Hazardous Materials into the environment, actions, activities,
circumstances, conditions, events, incidents, or contractual obligations which
may give rise to any common law environmental liability or any liability under
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, the Resource Conservation and Recovery Act or similar federal, state,
local or foreign laws and neither Party has received any notice with respect to
any of the foregoing, nor is any action pending or, to such Party’s Knowledge,
threatened in connection with any of the foregoing.

(p)               No Defaults on Material Contracts. Neither of Equus nor MVC is
in default in the performance or observance of any material obligation,
agreement, covenant or condition contained in any material indenture or other
material agreement to which it is a party or by which any of its assets or
properties are bound. No ‘event of default’ (or its equivalent term), as defined
in the respective material agreements to which Equus or MVC is a party, and no
event which, with the giving of notice or the passage of time or both, would
become an ‘event of default’ (or its equivalent term) (as so defined in any such
agreement), has occurred and is continuing, which would have a Material Adverse
Change.

(q)               Subsidiaries. All of Equus’ and MVC’s subsidiaries, if any,
are listed on Schedule A attached hereto.

(r)                 Compliance with ERISA. To the extent applicable, each of
Equus and MVC and their respective subsidiaries have fulfilled their obligations
under the minimum funding standards of ERISA and the Code with respect to each
Plan and are in compliance with the applicable provisions of ERISA and the Code,
and have not incurred any liability to the PBGC or a Plan under Title IV of
ERISA. None of Equus, MVC or any of their respective subsidiaries is or ever has
been obligated to contribute to any Multiemployer Plan. The assets of each of
Equus, MVC, and their respective subsidiaries do not and will not constitute
"plan assets," within the meaning of ERISA, the Code and the respective
regulations

11

 

promulgated thereunder. The execution, delivery and performance of this
Agreement does not and will not constitute a "prohibited transaction" under
ERISA or the Code.

(s)                Books and Records. The books and records of each Party are
complete and correct and have been maintained in accordance with sound business
practices. The minute books of each Party contain accurate and complete records
of all meetings, and actions taken by written consent of, the stockholders, the
board of directors and any committees of the board of directors, and no meeting,
or action taken by written consent, of any such stockholders, board of directors
or committee has been held for which minutes have not been prepared and are not
contained in such minute books.

(t)                 Fairness Opinion. Prior to approval of this Agreement by the
Equus Board of Directors, the Equus Board of Directors shall have received an
opinion from a recognized valuation firm (the "Fairness Opinion") to the effect
that, based upon and subject to reasonable and customary assumptions made,
procedures followed, matters considered and limitations described in the
Fairness Opinion, the Exchange is fair, from a financial point of view, to
Equus.

4.                  Plan of Reorganization. Contemporaneous with the Closing,
Equus shall publicly announce its adoption of its plan of Reorganization (“Plan
of Reorganization”) pursuant to which it shall undertake the following
(collectively referred to as “Events of Reorganization”):

(a)                Merger/Consolidation. The intent of the Equus board of
directors to merge or consolidate Equus with/into MVC (or a subsidiary thereof)
or one or more portfolio companies of MVC (the “Consolidation”).

(b)               Termination of BDC Election. The intent of Equus, following
the Consolidation, to terminate its election to be regulated as a BDC unless it
merges or consolidates with/into MVC itself.

(c)                Maintenance of NYSE Listing. Following the Consolidation,
Equus intends to have common stock listed on the New York Stock Exchange.

(d)               Facilitation of Additional Equus Share Acquisitions. Equus
shall facilitate MVC's acquisition of additional Equus shares on terms
acceptable to MVC either through Equus' direct sale of newly issued Equus shares
to MVC or, if deemed more practically expedient by Equus’ Board and to the
extent acceptable to MVC, through the introduction of brokers representing
current third-party shareholders of Equus, where such brokers have indicated to
Equus their clients’ intent to dispose large blocks of Equus common stock
(collectively, the “Additional Equus Shares”); provided, however, that any sale
by Equus to MVC of newly issued Equus shares (including treasury shares and
additional authorized but unissued shares) shall, to the extent such additional
shares, combined with the Equus Shares, equal or exceed twenty percent (20%) of
the outstanding shares of Equus as of the date of Equus’

12

 

adoption of the Plan of Reorganization, require approval of Equus shareholders
in accordance with applicable rules promulgated by the New York Stock Exchange.
Any purchases of Additional Equus Shares by MVC outside of a direct sale of
newly issued Equus Shares from Equus shall only be consummated through one or
more brokers.

(e)                Reasonable Best Efforts. Equus shall undertake its reasonable
best efforts to effect the Events of Reorganization, including working
expeditiously towards closing each of the Events of Reorganization and taking
all reasonable steps to that end.

5.                  Pre-Closing Covenants. The Parties agree as follows with
respect to the period between the execution of this Agreement and the Closing.

(a)                General. Each of the Parties will use its reasonable best
efforts to take all action and to do all things necessary in order to consummate
and make effective the transactions contemplated by this Agreement.

(b)               Reasonable Access. Each Party will permit the other Party and
its representatives (including legal counsel and accountants) to have reasonable
access to such books, records, contracts, and documents of or pertaining to the
other Party as deemed reasonably necessary in connection with the transactions
contemplated by this Agreement.

(c)                Notice of Developments. To the extent permitted by law or
regulation, each Party will give prompt written notice to the other Party of any
Material Adverse Change or any other development causing a breach of any of the
representations and warranties contained herein to its Knowledge.

(d)               Conduct of Business. Each of the Parties will not engage in
any practice, take any action, or enter into any transaction outside the
Ordinary Course of Business.

(e)                Exclusivity. Equus will not (i) solicit, initiate, or
encourage the submission of any proposal or offer from any Person other than MVC
relating to any consolidation, reorganization, or other business combination
involving the acquisition of any assets outside the Ordinary Course of Business,
capital stock or other voting securities, of Equus or any subsidiary (including
any acquisition structured as a merger, consolidation, or share exchange) or
(ii) participate in any discussions or negotiations regarding, furnish any
information with respect to, assist or participate in, or facilitate in any
other manner any effort or attempt by any Person other than MVC to do or seek
any of the foregoing.

13

 



(f)                Pre-Closing RIC Compliance. Each of Equus and MVC will
maintain its compliance with requirements applicable to RICs under the Code,
including relevant rules and Treasury Regulations promulgated thereunder.

6.                  Post-Closing Rights and Covenants. The Parties agree as
follows with respect to the period following the Closing:

(a)                General. In case at any time after the Closing any further
action is necessary to carry out the purposes of this Agreement, each of the
Parties will take such further action (including the execution and delivery of
such further instruments and documents) as any other Party reasonably may
request, all at the sole cost and expense of the requesting Party (unless the
requesting Party is entitled to indemnification therefor as provided herein).

(b)               Confidentiality. Each Party will treat and hold as
confidential all of the Confidential Information of the other Party, refrain
from using any of the Confidential Information except in connection with this
Agreement, and deliver promptly to the other Party or destroy, at such other
Party’s option and upon request of the other Party, all tangible embodiments
(and all copies) of the Confidential Information which are in its possession,
provided however, that a Party shall be allowed to retain Confidential
Information to the extent (i) required by law, regulation or such Party’s
internal compliance policies or (ii) the Confidential Information is permanently
stored on such Party’s electronic backup systems in the Ordinary Course of
Business, with any such retained Confidential Information remaining subject to
this Agreement. In the event that a Party is requested or required pursuant to
written or oral question or request for information or documents in any legal
proceeding, interrogatory, subpoena, civil investigative demand, or similar
process to disclose any such Confidential Information, such Party will, to the
extent permitted by law or regulation, notify the other Party promptly of the
request or requirement so that the other Party may seek an appropriate
protective order or waive compliance with the provisions of this Section 6(b).
If, in the absence of a protective order or the receipt of a waiver hereunder, a
Party is, on the advice of counsel, compelled to disclose any such Confidential
Information to any tribunal, government or regulatory authority, such Party may
disclose the Confidential Information to the tribunal, government or regulatory
authority; provided, however, that such Party shall use its reasonable best
efforts to obtain, at the other Party’s sole cost and expense, an order or other
assurance that confidential treatment will be accorded to such portion of the
Confidential Information required to be disclosed. The Parties agree that this
Section 6(b) also applies to the period between the execution of this Agreement
and the Closing.

14

 



(c)                Equus 8-K Filing. Not more than four (4) Business Days
following the earlier of (i) the date of this Agreement, or (ii) the Closing
Date, Equus shall file a current report on Form 8-K with the Commission
describing the Exchange and certain transactions undertaken in connection with
this Agreement (the “Equus 8-K Filing”). Equus acknowledges and agrees that, to
the extent permitted by applicable law and regulation, the Equus 8-K filing
shall not disclose (i) the NAV or the NAV per share of either Equus or MVC or
(ii) any dollar amount representing the amount of Securities exchanged pursuant
to this Agreement.

(d)               MVC 13D Filing. Not more than ten (10) calendar days following
the Closing Date, MVC shall file with the Commission a statement on Schedule 13D
describing the nature of its shareholdings in Equus and any other items as may
be required by the Schedule.

(e)                Demand Registration Rights. Upon written notice from MVC that
it intends to distribute all or part of the Equus Shares or any Additional Equus
Shares (hereafter, collectively “Registrable Securities”) via an underwritten
offering (a “Demand Registration Notice”), Equus shall file, within thirty (30)
days of such Demand Registration Notice, a registration statement under the
Securities Act covering the registration of all such Registrable Securities. MVC
shall have the right to select such underwriter(s) as it may determine in
respect of the distribution of the Registrable Securities pursuant to a Demand
Registration Notice. Equus shall be obligated to effect an unlimited number of
demand registrations pursuant to this Section 6(e). Whenever required under this
Section 6(e) to effect the registration of any Registrable Securities, Equus
shall, at its own expense:

(i)                 prepare and file with the Commission a registration
statement with respect to such Registrable Securities and use its reasonable
best efforts to cause such registration statement to become (in any event,
within 120 days of the Demand Registration Notice) and remain effective;
provided, however, that Equus shall, in no event, be obligated to cause such
registration statement to remain effective if the Equus Shares may be resold
pursuant to Rule 144 as promulgated under the Securities Act, without any volume
or manner of sale restrictions;

(ii)               prepare and file with the Commission such amendments and
supplements to such registration statements and the prospectus used in
connection therewith to comply with the requirements of the Securities Act;

15

 



(iii)             furnish to MVC such number of copies of a prospectus
(including a preliminary prospectus), in conformity with the requirements of the
Securities Act, and such other documents as MVC may reasonably request in order
to facilitate the disposition of the Registrable Securities to be sold under the
registration statement;

(iv)             use its reasonable best efforts to register and qualify the
securities covered by such registration statements under the securities laws of
such states of the United States as shall be reasonably appropriate for the
distribution of the securities covered by such registration statement; and

(v)               use its reasonable best efforts to facilitate and effect the
registration and sale of such Registrable Securities (collectively, the
“Registration Procedures”).

(f)                Piggyback Registration Rights. Should Equus file a
registration statement with respect to an offering of its securities, other than
a registration statement on Form S-4 or S-8, Equus shall offer to include the
Registrable Securities in such registration statement. Equus shall be obligated
to effect an unlimited number of piggyback registrations pursuant to this
Section 6(f). The Registration Procedures shall apply mutatis mutandis.

(g)                Shelf Registration Rights. Upon written notice from MVC,
Equus shall file, within thirty (30) days of such notice, a shelf registration
statement under the Securities Act covering the registration of all the
Registrable Securities (a “Shelf Registration Notice”) and shall use reasonable
best efforts to cause such shelf registration statement to be declared effective
within 120 days of the Shelf Registration Notice and keep such shelf
registration statement continuously effective until the earlier of (i) the date
when all such Registrable Securities have been resold and (ii) the date when all
such Registrable Securities may be resold pursuant Rule 144 promulgated under
the Securities Act without any volume or manner of sale restrictions. The
Registration Procedures shall apply mutatis mutandis.

(h)               Indemnification for Securities Registrations. To the extent
permitted by law and regulation, Equus shall indemnify and hold MVC harmless
from and against any Adverse Consequences in connection with the registration of
the Registrable Securities to which it may become subject under the Securities
Act, the Securities Exchange Act or otherwise, insofar as such Liabilities arise
out of or are based upon either: (i) any untrue or alleged statement of a
material fact contained in a registration statement or any post-effective
amendment thereof covering the Registrable Securities or the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) any untrue or
alleged untrue statement of a material fact contained

16

 

in any preliminary or final prospectus (as amended or supplemented, if Equus
files any amendment thereof or supplement thereto with the Commission) or the
omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in light of the circumstances under which the
statements therein were made, not misleading or (iii) any violation by Equus of
the Securities Act, the Securities Exchange Act, any state securities law or any
rule or regulation under the Securities Act, the Securities Exchange Act or any
state securities law in connection with the registration of the Registrable
Securities.

(i)                 Information and Board Observer Rights. Until the later of
such time as (i) one (1) year from the Closing Date, or (ii) MVC holds less than
ten percent (10%) of the outstanding shares of Equus common stock, MVC shall be
entitled to receive all information provided to members of the Equus board of
directors or any committee thereof, and shall be entitled to participate in any
meeting of such directors or committee on an ex officio basis. MVC shall have
the right to suspend and unsuspend its information and board observer rights
granted hereunder in its sole discretion.

(j)                 Right to Unwind. Should the Events of Reorganization not
have occurred during the one-year period following the Closing Date, and only to
the extent permitted by applicable law and regulation, for a period of Ninety
(90) days following the One (1) year anniversary of the Closing Date (the
“Unwinding Period”), MVC shall be entitled to rescind this Agreement and the
transactions contemplated hereby (collectively, the “Unwinding”) by providing
written notice to Equus in accordance with Section 10(g) below subject, however,
to the following;

(i)                 each Party shall return to the other Party the Securities
acquired hereunder, free and clear from any Liens or encumbrances (except for
such Liens or encumbrances under state and federal securities laws or created or
imposed by the Party receiving the returned Securities); and

(ii)               with respect to any Securities returned pursuant to this
Section 6(j), certificates for such Securities shall be accompanied with a duly
endorsed stock power executed in blank in favor of the receiving Party in proper
form for transfer.

7.                  Conditions to Obligation to Close.

(a)                Conditions to Equus' Obligation. The obligation of Equus to
consummate the Exchange is subject to satisfaction of the following conditions:

(i)                 the Equus Board of Directors has approved the Exchange and
the Plan of Reorganization;

17

 

(ii)               Equus is reasonably satisfied that the Exchange will not
incur undue expense or the Closing will not be unduly delayed due to RIC
compliance requirements applicable to Equus;

(iii)             Equus is reasonably satisfied that Exchange will not incur
undue expense or the Closing will not be unduly delayed due to 1940 Act
compliance requirements applicable to Equus;

(iv)             Equus is reasonably satisfied that Exchange will not incur
undue expense or the Closing will not be unduly delayed due to compliance with
rules of the New York Stock Exchange, the Securities Act, the Securities
Exchange Act, or the General Corporation Law of the State of Delaware as
applicable to Equus;

(v)               all authorizations and approvals from all applicable
governmental or regulatory authorities concerning the Exchange have been
obtained and are effective;

(vi)             MVC has performed and complied with all of its covenants and
agreements hereunder in all material respects through the Closing;

(vii)           Equus is reasonably satisfied with its examination and review of
MVC and its portfolio investments;

(viii)         there are no actions or orders, whether pending or threatened,
which involves a challenge to, seeks to delay or restrict, or questions the
validity of the Exchange;

(ix)             there has been no Material Adverse Change with respect to MVC;

(x)               all representations and warranties of MVC set forth herein are
true and correct in all material respects at and as of the Closing Date; and

(xi)             Equus has received a Certificate from the Secretary of MVC,
dated as of the Closing Date, confirming the conditions in Sections 7(a)(vi),
(ix) and (x) are satisfied.

Equus may waive any condition specified in this Section 7(a) if it executes a
writing so stating at or prior to the Closing.

(b)               Conditions to MVC’s Obligation. The obligation of MVC to
consummate the Exchange is subject to satisfaction of the following conditions:

(i)                 Equus has adopted and announced the Plan of Reorganization
as described in Section 4;

(ii)               the MVC Board of Directors has approved the Exchange;

18

 

(iii)             MVC is reasonably satisfied that the Exchange will not incur
undue expense or the Closing will not be unduly delayed due to RIC compliance
requirements applicable to MVC;

(iv)             MVC is reasonably satisfied that Exchange will not incur undue
expense or the Closing will not be unduly delayed due to 1940 Act compliance
requirements applicable to MVC;

(v)               MVC is reasonably satisfied that Exchange will not incur undue
expense or the Closing will not be unduly delayed due to compliance with rules
of the New York Stock Exchange, the Securities Act, the Securities Exchange Act,
or the General Corporation Law of the State of Delaware as applicable to MVC;

(vi)             all authorizations and approvals from all applicable
governmental or regulatory authorities concerning the Exchange have been
obtained and are effective;

(vii)           Equus has performed and complied with all of its covenants and
agreements hereunder in all material respects through the Closing;

(viii)         MVC is reasonably satisfied with its examination and review of
Equus and its portfolio investments;

(ix)             there are no actions or orders, whether pending or threatened,
which involves a challenge to, seeks to delay or restrict, or questions the
validity of the Exchange;

(x)               there has been no Material Adverse Change with respect to
Equus;

(xi)             all representations and warranties of Equus set forth herein
are true and correct in all material respects at and as of the Closing Date;

(xii)           MVC has received a Certificate from the Secretary of Equus,
dated as of the Closing Date, confirming the conditions in Sections 7(b)(vii),
(x) and (xi) are satisfied;

(xiii)         MVC has received from Jenner an opinion in form and substance as
set forth in Exhibit A attached hereto, addressed to MVC, and dated as of the
Closing Date; and

(xiv)         MVC is reasonably satisfied that Equus’ Corrected NAV does not
materially differ from the NAV per share that Equus calculated on the NAV
Calculation Date.

MVC may waive any condition specified in this Section 7(b) if it executes a
writing so stating at or prior to the Closing.

19

 

8.                  Remedies for Breaches of This Agreement.

(a)                Survival of Representations and Warranties. All of the
representations and warranties of the Parties contained in this Agreement above
shall survive the Closing hereunder and continue in full force and effect for a
period of three years thereafter.

(b)               Survival of Covenants and Agreements. All of the covenants and
agreements of the Parties contained in this Agreement shall survive the Closing
hereunder in accordance with their terms.

(c)                Survival of Indemnification Rights. All of the
indemnification rights granted under Section 6(h) and Sections 8(c) through (e)
of this Agreement shall survive the termination of this Agreement without
limitation and indefinitely thereafter.

(d)               Indemnification. In the event that a Party breaches any of its
representations, warranties, and covenants contained herein, or a Party or its
officers, directors or employees violates or allegedly violates any applicable
law or regulation in any material respect, then such Party shall indemnify the
other Party from and against the entirety of any Adverse Consequences suffered
resulting from, arising out of, relating to, in the nature of, or caused by the
breach or material violation of applicable law or regulation, provided that the
other Party makes a written claim for indemnification against such Party
pursuant to Section 10(g) below.

(e)                Matters Involving Third Parties.

(i)                 If any third party shall notify any Party (the "Indemnified
Party") with respect to any matter (a "Third Party Claim") which may give rise
to a claim for indemnification against any other Party (the "Indemnifying
Party") under this Section 8, then the Indemnified Party shall promptly notify
each Indemnifying Party thereof in writing; provided, however, that no delay on
the part of the Indemnified Party in notifying any Indemnifying Party shall
relieve the Indemnifying Party from any obligation hereunder unless (and then
solely to the extent) the Indemnifying Party thereby is materially prejudiced.

(ii)               Any Indemnifying Party will have the right to defend the
Indemnified Party against the Third Party Claim with counsel of its choice
reasonably satisfactory to the Indemnified Party so long as (A) the Indemnifying
Party notifies the Indemnified Party in writing within 15 days after the
Indemnified Party has given notice of the Third Party Claim that the
Indemnifying Party will indemnify the Indemnified Party from and against the
entirety of any Adverse Consequences the Indemnified Party may suffer resulting
from, arising out of, relating to, in the nature of, or caused by the Third
Party Claim, (B) the Indemnifying Party provides the Indemnified Party with
evidence reasonably acceptable to the Indemnified Party that the

20

 

Indemnifying Party will have the financial resources to defend against the Third
Party Claim and fulfill its indemnification obligations hereunder, (C) the Third
Party Claim involves only money damages and does not seek an injunction or other
equitable relief, (D) settlement of, or an adverse judgment with respect to, the
Third Party Claim is not, in the good faith judgment of the Indemnified Party,
likely to establish a precedential custom or practice materially adverse to the
continuing business interests or the reputation of the Indemnified Party, (E)
the Indemnifying Party conducts the defense of the Third Party Claim actively
and diligently, and (F) there are no conflicts of interest between the
Indemnifying Party and the Indemnified Party.

(iii)             So long as the Indemnifying Party is conducting the defense of
the Third Party Claim in accordance with Section 8(e)(ii) above, (A) the
Indemnified Party may retain separate co-counsel at its sole cost and expense
and participate in the defense of the Third Party Claim, and (B) the
Indemnifying Party will not consent to the entry of any judgment or enter into
any settlement with respect to the Third Party Claim without the prior written
consent of the Indemnified Party unless such consent contains an unconditional
release of the Indemnified Party.

(iv)             In the event any of the conditions in Section 8(e)(ii) above is
or becomes unsatisfied, however, (A) the Indemnified Party may defend against,
and consent to the entry of any judgment or enter into any settlement with
respect to, the Third Party Claim in any manner it reasonably may deem
appropriate (and the Indemnified Party need not consult with, or obtain any
consent from, any Indemnifying Party in connection therewith), (B) the
Indemnifying Parties will reimburse the Indemnified Party promptly and
periodically for the costs of defending against the Third Party Claim (including
reasonable attorneys' fees and expenses), and (C) the Indemnifying Parties will
remain responsible for any Adverse Consequences the Indemnified Party may suffer
resulting from, arising out of, relating to, in the nature of, or caused by the
Third Party Claim to the fullest extent provided in this Section 8.

(f)                Other Indemnification Provisions. The foregoing
indemnification provisions are in addition to, and not in derogation of, any
statutory, equitable, or common law remedy any Party may have or the
transactions contemplated by this Agreement.

9.                  Termination.

(a)                Termination of Agreement. The Parties may terminate this
Agreement as provided below:

(i)                 Equus and MVC may terminate this Agreement by mutual written
consent at any time prior to the Closing;

21

 

(ii)               Equus may terminate this Agreement at any time prior to
Closing by written notice to MVC in accordance with Section 10(g) herein by
reason of the failure of any condition precedent under Section 7(a) hereof
(unless the failure results primarily from Equus itself breaching any
representation, warranty, or covenant contained in this Agreement); and

(iii)             MVC may terminate this Agreement at any time prior to Closing
by written notice to Equus in accordance with Section 10(g) herein by reason of
the failure of any condition precedent under Section 7(b) hereof (unless the
failure results primarily from MVC itself breaching any representation,
warranty, or covenant contained in this Agreement).

(b)               Effect of Termination. If any Party terminates this Agreement
pursuant to Section 9(a) above, all rights and obligations of the Parties
hereunder shall terminate without any Liability of any Party to any other Party
(except for any Liability of any Party then in breach), provided however, that
the provisions of Sections 6(b), 8, 9, and 10 shall remain in full force and
effect .

10.              Miscellaneous.

(a)                Press Releases and Public Announcements. No Party shall issue
any press release or make any public announcement relating to the subject matter
of this Agreement prior to the Closing without the prior written approval of the
other Party, except as may be required by law or regulation, in which case the
disclosing Party shall use its reasonable best efforts to consult with the other
Party.

(b)               No Third-Party Beneficiaries. This Agreement shall not confer
any rights or remedies upon any Person other than the Parties and their
respective successors and permitted assigns.

(c)                Entire Agreement. This Agreement (including the documents
referred to herein) constitutes the entire agreement among the Parties and
supersedes any prior understandings, agreements, or representations by or among
the Parties, written or oral, to the extent they relate in any way to the
subject matter hereof.

(d)               Succession and Assignment. This Agreement shall be binding
upon and inure to the benefit of the Parties named herein and their respective
successors and permitted assigns. No Party may assign either this Agreement or
any of its rights, interests, or obligations hereunder without the prior written
approval of the other Party.

22

 

(e)                Counterparts. This Agreement may be executed in one or more
counterparts (including by means of facsimile), each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.

(f)                Headings. The section headings contained in this Agreement
are inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

(g)                Notices. All notices, requests, demands, claims, and other
communications hereunder will be in writing. Any notice, request, demand, claim,
or other communication hereunder shall be deemed duly given (i) when delivered
personally to the recipient, (ii) one business day after being sent to the
recipient by reputable overnight courier service (charges prepaid), (iii) one
business day after being sent to the recipient by facsimile transmission or
email, or (iv) four business days after being mailed to the recipient by
certified or registered mail, return receipt requested and postage prepaid, and
addressed to the intended recipient as set forth below:

If to Equus:

 

 

If to MVC: Attn: John A. Hardy Attn: Michael Tokarz Eight Greenway Plaza, Suite
930 287 Bowman Avenue, 2nd Floor Houston, TX 77046 Purchase, NY 10577 T +1 713
529 0900 T +1 914 701 0310 F +1 212 671 1534 F +1 914 701 0315 email:
jhardy@equuscap.com email: mtokarz@ttga.com     with a copy to:       Jenner &
Block LLP Kramer Levin Naftalis & Frankel LLP Attn: Martin Glass, Esq. Attn:
George M. Silfen, Esq. 919 Third Avenue 1177 Avenue of the Americas New York, NY
10022 New York, NY 10036 T +1 212 891 1672 T +1 212 715 9355 F +1 212 891 1699 F
+1 212 715 8000 email: mglass@jenner.com email: gsilfen@kramerlevin.com

Any Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other
Parties notice in the manner herein set forth.

(h)               Governing Law. This Agreement shall be governed by and
construed in accordance with the domestic laws of the State of New York without
giving effect to any choice or conflict of law provision or rule.

(i)                 Amendments. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by both Parties.



23

 

(j)                 Severability. Any term or provision of this Agreement that
is invalid or unenforceable in any situation in any jurisdiction shall not
affect the validity or enforceability of the remaining terms and provisions
hereof or the validity or enforceability of the offending term or provision in
any other situation or in any other jurisdiction.

(k)               Expenses. Each of Equus and MVC will bear its own costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby.

(l)                 Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement.

(m)             Incorporation of Exhibits. The Exhibits identified in this
Agreement are incorporated herein by reference and made a part hereof.

(n)               Specific Performance. Each Party acknowledges and agrees that
the other Parties would be damaged irreparably in the event any provision of
this Agreement is not performed in accordance with its specific terms or
otherwise is breached, so that a Party shall be entitled to injunctive relief to
prevent breaches of this Agreement and to enforce specifically this Agreement
and the terms and provisions hereof in addition to any other remedy to which
such Party may be entitled, at law or in equity.

(o)               Submission to Jurisdiction. Each of the Parties submits to the
jurisdiction of any state or federal court sitting in New York City in any
action or proceeding arising out of or relating to this Agreement and agrees
that all claims in respect of the action or proceeding may be heard and
determined in any such court.

 

 

 

[End of Share Exchange Agreement]

24

 


* * * * *

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 

“Equus”   “MVC”       EQUUS TOTAL RETURN, INC.   MVC CAPITAL, INC.       By: /s/
John A. Hardy   By: /s/ Scott Schuenke       Title: CEO   Title: CFO/CCO      

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

25

 



  

